      Case 2:20-cv-00565-GBW-CG Document 81 Filed 02/08/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HEREDIA, et al.,

             Plaintiffs,

v.                                                         CV No. 20-565 GBW/CG

CITY OF LAS CRUCES ex rel.
LAS CRUCES POLICE DEPARTMENT, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Wednesday,

February 24, 2021, at 1:30 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                _________________________________
                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
